DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on December 22, 2020.  Claim 13 has been canceled without prejudice. Claims 12, 17, 22, 31 have been amended.  Claims 12, 14-31 are pending and an action on the merits is as follows. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 17-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamann et al (US 20140347000).





RE 17, further comprising a storage unit in which a plurality of application programs for performing functions of the three functional modules connected to the base module are stored in a manner executable by the control unit, wherein the control unit controls the display unit to display an application program for performing the recognized function in a selectable manner and not to display an application program for performing an unrecognized function among the plurality of application programs (fig 16, 25 par 95-98).

RE 18, 22, wherein the base module (100) includes at least one of a battery mounting unit and a base module key operation unit in addition to the control unit and the display unit (par 39-40).

RE 19, 23, 26, wherein the top module (44) includes at least one of the first reading unit, the sound unit, a top module key operation unit, a sensor, a top module vibrator, and an illumination unit (Fig 13-15, par 63-65).

RE 20, 24, 27, 29 wherein the bottom module (46) includes at least one of the second reading unit, the key operation unit, the battery unit, a bottom module sound unit, a battery cover opening detection unit, and a small protection unit (Fig 13-15, par 63-65).

RE 21, 25, 28, 30 wherein the back module (42) includes at least one of the third reading unit, the antenna, the charging unit, the grip, a back module battery unit, and a back module vibrator (fig 28, par 69, 92).

RE 31, Hamann discloses an information reading apparatus (fig 4, 16) comprising: a base module (100); and a plurality of functional modules including at least a first functional module (44) and a second functional module (46), each configured to be connected to the base module to impart a predetermined function, wherein the base module includes at least one of a base module display unit whose display content is controlled by a control unit, a battery mounting unit, and a base module key operation unit in addition to the control unit (50) that performs control based on functions implemented to the control unit by the plurality of functional modules (par 40), the first functional module is connected to the base module, and includes at least one of a first reading unit for reading external information, a first display unit, a first sound unit, a first key operation unit, a first sensor, a first vibrator, a first illumination unit, a first battery unit, a first battery cover opening detection unit, a first small protection unit, a first antenna, a first charging unit, and a first grip, the second functional module is connected to the base module, and includes at least one of a second reading unit for reading external information, a second display unit, a second sound unit, a second key operation unit, a second sensor, a second vibrator, a second illumination unit, a second battery unit, a second battery cover opening detection unit, a second small protection unit, a second antenna, a second charging unit, and a second grip, and (fig 12-16, par 65, 69, 92-95) the control unit is configured to i) transmit, to each of the three functional modules in response to power supply from the battery unit, an electrical signal showing whether .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamann in view of Gavenda et al (US 20080259551).

Hamann fails to disclose the control unit controls the notification unit to perform first notification when connection of at least one of the top module, the bottom module, and the back module to the base module is not recognized; and the control unit controls the notification unit to perform second notification when a function imparted by the top module, a function imparted by the bottom module, and a function imparted by the back module becomes a combination of predetermined functions.
However, Gavenda teaches a modular computing device kit (100) that adds interchangeable modules (101-104) to a computing device (107) like a tablet. When modules are connected, the device will ignore or recognize each module. Once recognized, a module can function alone or in combination with another attached module (par 23, 33, 54).
Given the teachings of Gavenda, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Hamann with a notification of an unrecognized module, and a notification for combination function of modules.
Doing so would assist the operator with successfully utilizing the features offered by the apparatus such that a correct module can be used, and combined functions can be realized further expanding the capacity of the apparatus.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. Applicant argues the disclosure of Hamann does not specifically teach when the .
Hamann discloses all of the claimed features of claims 12 and 31. The base module (100) is connected to at least three modules (44, 46, 42, as top, bottom, back or first, second, third) that have various functionality. The control unit (50) will receive power (internal, and/or external battery via 42) and communicate electrical signals back and forth to the connected modules, confirm connection, and recognize its function as described above (par 93-95, 117, 119-126).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887